DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 14-17, 20-25, 28-29, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method of using a surgical access assembly comprising identifying an area of interest within the brain; assembling an outer sheath over an obturator, thereby exposing a tapered, atraumatic distal tip of the obturator; mounting an intraoperative navigational element which includes image guidance position indicators to one of the outer sheath and obturator; inserting, after the mounting of the intraoperative navigational element, the atraumatic distal tip into brain tissue; advancing the assembled outer sheath and obturator through the brain tissue to the area of interest; after advancing the assembled outer sheath and obturator to the area of interest, decanting the outer sheath with respect to the obturator such that a distal end of the outer sheath is moved distally toward a distal end of the obturator and toward the area of interest while the obturator remains stationary, such that the distal end of the outer sheath aligns with the distal tip of the obturator to position the outer sheath at the area of interest; after decanting the outer sheath, removing the obturator from the outer sheath and leaving the outer sheath in place to provide access to the area of interest; and interrogating the area of interest to acquire information about the area of interest; removing the outer sheath from the body such that nothing remains in the body, prior to applying treatment to the area of interest, and delivering a treatment directly to the area of interest. The prior art of record further fails to disclose or render obvious the claimed combination of subject matter of maintaining the obturator stationary, while rotating or swiveling the outer sheath with respect to a central axis of the obturator to enable the outer sheath to be moved distally with respect to the obturator toward the area of interest, after the assembled outer sheath and obturator are positioned at or adjacent the are of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 4/15/2022, with respect to claims 14-17, 20-25, 28-29, and 31-34 have been fully considered and are persuasive.  The rejection of claims 14-17, 20-25, 28-29, and 31-34 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/
Primary Examiner, Art Unit 3793